DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 11/9/21, PROSECUTION IS HEREBY REOPENED. 
New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 recites a light-emitting layer comprising a “first organic compound” and a “second organic compound.”  The first organic compound is broadly limited to compounds “comprising a triazine group,” while the second organic compound can be any chemical compound.  The first and second organic compounds are “capable of forming an exciplex” with each other; the claim limits the lower of the lowest triplet excitation energy level of the first and second organic compounds > emission energy of the exciplex by -0.2-0.4 eV.  
Based on the Applicant’s original disclosure, it is the position of the Office that such a broad claim does not have adequate support in the written disclosure and/or drawings.  The instant description discloses “a triazine derivative” for the first organic compound ([0182]); only three specific compounds are disclosed as embodiments of 

6.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a particularly scope of first and second organic compounds, does not reasonably provide enablement for the full scope of the first and second organic compounds that comprise the light-emitting layer of the light-emitting element as claimed in Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent Claim 1 recites a light-emitting layer comprising a “first organic
compound” and a “second organic compound.”  The first organic compound is broadly limited to compounds “comprising a triazine group,” while the second organic compound can be any chemical compound.  The first and second organic compounds are “capable of forming an exciplex” with each other; the claim limits the lower of the lowest triplet 
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant' s invention.  The test for undue experimentation as to whether or the light-emitting element within the scope of the claims can be used comprising the first and second organic compounds as claimed and whether the claims meet the test is stated in Ex Parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to Claim 1,  it is believed that undue experimentation would be required because:
(A)  	Breadth of the claims; 
(B)  	Nature of the invention;
(C)  	State of the prior art; 
(D)  	The level of one of ordinary skill; 
(E) 	The level of predictability in the art;
(F)  	Amount of direction provided; 
(G)  	The existence of working examples;
(H)  	The quantity of experimentation needed to make or use the invention
 	based on the content of the disclosure.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claim 1.  Notice that Claim 1 is extremely broad in the scope of the first organic compound (i.e., can be any compound .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Inoue et al. (US 2011/0279020 A1) and Ma et al. (CN 102702075 A).
	Parton et al. discloses the following organic electroluminescent (EL) device (light-emitting element):

    PNG
    media_image1.png
    388
    832
    media_image1.png
    Greyscale

(Fig. 1) for the construction of displays comprising transistors ([0052]).  The hole-injecting layer (HIL) comprises fluorocarbon polymers (CFx) ([0056]).  The light-emitting layer comprises dopant material in combination with host material; the host material comprises a mixture of hole-transporting material (second organic compound) and 
	Inoue et al. discloses the following electron-transporting compound ([0016]):

    PNG
    media_image2.png
    278
    427
    media_image2.png
    Greyscale

(page 28) (comprising a triazine group); the use allows the production of a “long-life” organic EL device ([0088]).  It would have been obvious to incorporate the above compound as disclosed by Inoue et al. as (electron-transporting) host material (first organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al.  The motivation is provided by the disclosure of Inoue et al., which teaches that its inventive compounds are electron-transporting the use of which results in the production of a long-life organic EL device.  However, Parton et al. in view of Inoue et al. does not explicitly disclose the energy limitations as recited by the Applicant.
	Ma et al. discloses compounds of the following form:

    PNG
    media_image3.png
    230
    284
    media_image3.png
    Greyscale

([0007]) where A = carbazole group, B = fluorenyl group, C = (substituted) phenyl group, and n1-3 = 0 or 1 (page 2, line 66 of the Machine Translation); an embodiment is disclosed:



    PNG
    media_image4.png
    197
    225
    media_image4.png
    Greyscale

(page 10).  Ma et al. discloses its inventive compounds as having “excellent performance” as good luminescent host and charge-transporting (thus inherently hole-transporting) materials (page 11, lines 446-453).  It would have been obvious to incorporate the above compound as (hole-transporting) host material (second organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Inoue et al.  The motivation is provided by the disclosure of Ma et al., which teaches its inventive compounds as being good luminescent host and charge-transporting materials.  However, Parton et al. in view of Inoue et al. and Ma et al. does not explicitly disclose the energy limitations as recited by the Applicant.
M126 as disclosed by Ma et al. is easily modified by one of ordinary skill in the art during the normal course of experimentation to produce second compound PCBBiF (as motivated by the fact that n2 = 0 or 1 only in Ma et al.’s general formula), and the compound as disclosed by Inoue et al. is identical to one of the Applicant’s preferred embodiments for the first organic compound (mPCCzPTzn-02) (see [0188], [0192]; page 70 of the present national phase publication).  The mixture further comprises a guest material that is a perylene derivative (as also preferred by the Applicant; see [0200] of the present national phase publication).  The light-emitting layer can be formed via known methods in the art, including (co-)evaporation as disclosed by Parton et al. (and identical to the method utilized by the Applicant; for example, see [0748] of the present national phase publication).  
Also notice the Applicant’s inventive light-emitting example found in Element 267, which uses mPCCzPTzn-02 and PCBBiF as the first and second organic compounds, respectively (Table 7 of the present national phase publication).  The LUMO and triplet energies of mPCCzPTzn-02 (first organic compound) = -3.00 eV and 2.50 eV, respectively, and the HOMO and triplet energies of PCBBiF (second organic compound) = -5.36 eV and 2.44 eV, respectively (Table 15 of the present national phase publication) (resulting in a ΔEE = -3.00 eV - -5.36 eV = 2.36 eV); the emission energy of the exciplex (EEm) = 2.27 eV (545 nm) (Table 10 of the present national phase publication).

Response to Arguments
10.	Applicant’s arguments with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY YANG/Primary Examiner, Art Unit 1786